Title: Pardon for Clinton Adams and Randall Tarrier, 12 February 1817
From: Madison, James
To: 


        
          [12 February 1817]
        
        Whereas at a Circuit Court of the United States for the County of Washington, in the District of Columbia, held in the month of June last, Clinton Adams and Randall Terrier were convicted of a felony, in robbing upon the Public High-Way, whereupon the said Clinton Adams & Randall Terrier were sentenced by the said Court to suffer the punishment of Death, by Hanging, at a day assigned for that purpose by the said Court: and whereas the execution of the sentence referred to has been postponed and deferred by Respites which I have from time to time granted: And whereas the Respite last granted will terminate in a few days, and the said Clinton Adams and Randall Terrier have undergone a severe trial, in the protracted Imprisonment which they have suffered in the Dungeons of the Jail of the said

County of Washington: Now therefore be it known that I, James Madison, President of the United States, in Consideration of the Premises, & for other good causes me thereunto moving, have pardoned, & I do hereby fully pardon the offence aforesaid, willing and requiring that the said Clinton Adams and Randall Terrier be forthwith discharged from Prison, & set at liberty.
        In testimony whereof I have hereunto set my Hand, and caused the seal of the United States to be affixed. Done at the City of Washington this 12th day of february in the year of our Lord one thousand eight hundred & seventeen, & of the Independence of the United States the forty first.
        
          James MadisonBy the PresidentJas Monroe Secy of State
        
      